Brotues, J.
1. In the bill of exceptions (which was a direct bill of exceptions to the direction of a verdict and to various rulings upon the trial, no motion for a new trial having been made) there was no assignment of error upon the sustaining of the demurrers to the defendant’s amended plea and answer; and therefore that ruling is not presented for the consideration of this court.
2. No reversible error upon the trial appears; and, there being no other result legally attainable under the evidence adduced, the court did not err in directing a verdict for the plaintiff on the notes (for fertilizer) sued upon.
3. When a promissory note contains an agreement to pay “all costs of *195collection, including 10 per cent, attorney’s fees,” the attorney’s fees so provided for amount to 10 per cent, on the principal and interest of the note. Hamilton v. Rogers, 126 Ga. 27 (2) (54 S. E. 926); Morgan v. Kiser & Co., 105 Ga. 104 (31 S. E. 45). There being in the notes sued on in this case the foregoing stipulation as to attorney’s fees, the verdict, which included attorney’s fees upon the principal and interest of the notes, was not for that reason erroneous. Judgment affirmed.
Decided May 30, 1916.
Complaint; from city court of Hazlehurst — Judge Grant. August 20, 1915.
L. O. Underwood, P. L. Smith, S. D. Dell, for plaintiff in error.
Bennett & Swain, contra.